Case 1:20-cv-00343-JAO-KJM Document 24 Filed 08/04/21 Page 1 of 3          PageID #: 131




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


  EVAN KIMOKEO LOWTHER,                         CIVIL NO. 20-00343 JAO-KJM

                Plaintiff,                      ORDER DISMISSING ACTION

         vs.

  SCOTT O. HARRINGTON,

                Defendant.


                             ORDER DISMISSING ACTION

        Pro se Plaintiff Evan Kimokeo Lowther (“Plaintiff”) commenced this action

  on August 10, 2020. ECF No. 1. On March 5, 2021, the Court issued an Order

  Dismissing Second Amended Complaint in Part and Directing Service. ECF No.

  19. The Court directed the Clerk’s Office to send Plaintiff service documents and

  instructed Plaintiff to complete and mail these documents to the United States

  Marshal. Id. at 16. On July 7, 2021, the Court issued an Entering Order directing

  Plaintiff to show cause in writing on or before July 21, 2021, why this case should

  not be dismissed for failure to prosecute or to comply with a Court order. ECF No.

  23. The Court noted that it did not appear as though Plaintiff had either returned

  the service documents to the United States Marshal or effectuated service on his

  own. Id. Plaintiff failed to file a timely response.
Case 1:20-cv-00343-JAO-KJM Document 24 Filed 08/04/21 Page 2 of 3             PageID #: 132




        A district court may dismiss sua sponte an action for failure to comply with

  court rules or orders or to prosecute the action. See Fed. R. Civ. P. 41(b); Link v.

  Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Hells Canyon Pres. Council v.

  U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). In determining whether

  dismissal is appropriate, district courts consider the following five factors: (1) the

  public’s interest in expeditious resolution of litigation; (2) the court’s need to

  manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

  favoring disposition of cases on their merits; and (5) the availability of less drastic

  sanctions. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d

  1217, 1226 (9th Cir. 2006).

        Given Plaintiff’s failure to file a timely response to the Court’s July 7, 2021

  Entering Order, the Court finds that the relevant factors support dismissal of this

  action. The public’s interest in expeditious resolution of this litigation strongly

  favors dismissal, as does the court’s need to manage its docket. See Pagtalunan v.

  Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Moreover, there is no risk of prejudice

  to Defendant. Finally, there are currently no less drastic alternatives

  available. The Court recognizes that the public policy favoring disposition of cases

  on their merits weighs against dismissal. Nevertheless, considering the totality of

  the circumstances and because the other factors favor dismissal, this factor is

  outweighed.


                                             2
Case 1:20-cv-00343-JAO-KJM Document 24 Filed 08/04/21 Page 3 of 3          PageID #: 133




                                             CONCLUSION

          (1) In accordance with the foregoing, this action is HEREBY DISMISSED

  without prejudice.

          (2) The Clerk is DIRECTED to ENTER JUDGMENT and close the file.

          IT IS SO ORDERED.

          DATED:           Honolulu, Hawai‘i, August 4, 2021.




  Civil No. 20-00343 JAO, Lowther v. Harrington, Order Dismissing Action



                                                       3
